COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00151-CV


METROPOLITAN LIFE INSURANCE                                        APPELLANTS
COMPANY AND METROPOLITAN
REINSURANCE COMPANY

                                        V.

T. KLEMER AND J.G.                                                  APPELLEES
WENTWORTH ORGINATIONS, LLC


                                    ------------

              FROM THE COUNTY COURT OF HOOD COUNTY
                      TRIAL COURT NO. C06666

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Unopposed Motion To Voluntarily

Dismiss Appeal.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: August 14, 2014




                                      2